Citation Nr: 1625726	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left upper extremity disability, claimed as left ulnar neuropathy.

2.  Entitlement to a separate, compensable rating for bilateral trapezius and shoulder pain.

3.  Entitlement to an initial disability rating in excess of 10 percent for tension headaches (herein headaches) prior to July 11, 2012 and in excess of 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 1995.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 (left upper extremity disability claim) and December 2012 (other claims) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in October 2012 at which time the Board remanded the issue of entitlement to service connection for left ulnar neuropathy.

Also in October 2012, the Board issued a separate remand order addressing the issue of entitlement to an annual clothing allowance.  In the remand order the Board directed that the Agency of Original Jurisdiction (AOJ) issue a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App 238 (1999).  In a March 2013 statement, the Veteran stated that "this issue was already granted" and referenced an attached November 2010 letter from the VA Healthcare System in Puerto Rico that stated that the Veteran was granted a clothing allowance for the years from 2007 to 2010 and stated that this was "considered to be a total grant of benefits sought on appeal, only for the issue of Clothing Allowance."  As such, while no SOC was apparently issued, it appears that this issue was granted in full and to the Veteran's satisfaction.  As such, no further action is currently required.   

The Veteran testified at an August 2014 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
In May 2015, the Board remanded the issues of entitlement to service connection for a left upper extremity disability and entitlement to a separate, compensable rating for bilateral trapezius and shoulder pain.  The Board also issued a decision granting a 30 percent disability rating for service-connected headaches from July 11, 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court remanded the case to the Board for action consistent with a Joint Motion for Partial Remand (JMPR).

With respect to the headaches claim, subsequent to the SOC issued in March 2014, additional documents were associated with the Veteran's claims file without a waiver of AOJ review.  With respect to the left upper extremity disability claim and the claim for entitlement to a separate, compensable rating for bilateral trapezius and shoulder pain, subsequent to the last Supplemental Statement of the Case (SSOC) issued in September 2015, additional documents were associated with the Veteran's claims file without a waiver of AOJ review.  As to the headache claim and the claim for entitlement to a separate, compensable rating for bilateral trapezius and shoulder pain, while the Veteran filed his substantive appeal in April 2014 and evidence submitted by the Veteran is therefore subject to initial review by the Board, at least some of the additional documents (to include VA treatment records) were obtained by VA and therefore waiver of consideration of such evidence by the AOJ is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event (as to all issues), as the claims are being remanded, the AOJ will have the opportunity to consider such evidence in the first instance on remand.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Headaches

As noted above, in May 2015 the Board granted a 30 percent disability rating for service-connected headaches from July 11, 2012 and denied a rating in excess of 30 percent.  The Veteran's service-connected headaches are rated under Diagnostic Code 8100 (Migraine), which assigns a 10 percent disability rating for characteristic prostrating attacks averaging one in 2 months over last several months, a 30 percent disability rating for characteristic prostrating attacks occurring on an average once a month over last several months and a 50 percent disability rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The May 2015 Board decision found that "[e]ffective July 11, 2012, the Veteran's tension headaches are productive of characteristic prostrating non migraine attacks occurring on average of no less than once a month" and that the criteria for a 30 percent disability rating had been met from July 11, 2012.  The Board decision also stated:

Notwithstanding...that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain, there is no indication that the headaches have been productive of severe economic inadaptability.  That is, while the November 2011 and July 2012 evaluation reports show that the Veteran may miss work when his headaches are severe and requires rest periods at work, this evidence falls short of the criteria requiring severe economic inadaptability.  Therefore, a higher, 50 percent, rating is not warranted under Code 8100.

As noted, this decision was appealed to the Court and a JMPR was issued in February 2016.  The JMPR stated that the Board "did not explain what was meant by the term 'severe economic inadaptability' and how Appellant's having to leave work when his headaches were severe, his need for unscheduled rest periods, and his teleworking in an effort to try and remain productive did or did not indicate such inadaptability."  The JMPR further stated that "the Board provided an inadequate statement of reasons or bases for its decision denying Appellant's claim of entitlement to a rating greater than 30% for headaches."    

In light of the JMPR, the Board finds that remand is required to attempt to obtain more information as to the issue of whether the Veteran's service-connected headaches are "productive of severe economic inadaptability" and to specifically request that the Veteran provide additional information regarding the impact his service-connected headaches have or may have on his ability to work.  See Pierce v. Principi, 18 Vet. App. 440 (2004) (stating that "[a]s to the term 'productive of economic inadaptability', the Secretary's counsel conceded at oral argument that 'productive of' could be read as having either the meaning of 'producing' or 'capable of producing.').

Left Upper Extremity Disability

The Veteran filed a claim in May 2007 for entitlement to service connection for "left ulnar neuropathy secondary to service connected cervical condition."  In a November 2007 statement, the Veteran requested consideration of direct service connection for left ulnar neuropathy as the result of an in-service fall.  The Veteran was afforded a VA examination in September 2007 and a negative opinion was provided addressing whether the Veteran's left ulnar neuropathy was caused by his service-connected cervical strain.  In October 2012, the Board characterized and remanded the issue of entitlement to service connection for left ulnar neuropathy, to include as secondary to a service-connected cervical spine disability.  The Board noted that the September 2007 VA opinion did not address the issue of whether the service-connected cervical spine disability aggravated the Veteran's left ulnar neuropathy or the issue of direct service connection with respect to left ulnar neuropathy and remanded the claim for an additional opinion.  The Veteran was afforded a VA examination in November 2013 and an opinion was provided that addressed both aggravation and direct service connection with respect to left ulnar neuropathy.  

The Board stated in the May 2015 remand that the Veteran was diagnosed in March 2013 with bilateral rotator cuff tendinopathy and left lateral epicondylitis (this appears to have been in reference to a March 2013 Shoulder and Arm Conditions Disability Benefits Questionnaire (DBQ) submitted by the Veteran).  The Board stated that in light of the additional diagnoses pertaining to the Veteran's left upper extremity, it was expanding the Veteran's claim to one for entitlement to service connection for a left upper extremity disability, claimed as left ulnar neuropathy.  In the body of the remand, the Board noted that while there was a VA opinion addressing the diagnosis of left ulnar neuropathy, there was "no nexus opinion addressing the additional diagnoses of rotator cuff tendinopathy (bil) and left lateral epicondylitis, to include by aggravation" and ordered a new VA examination.

The Veteran was afforded a VA examination in July 2015.  A Shoulder and Arms DBQ was completed that noted diagnoses of right bicipital tendonitis and bilateral degenerative arthritis.  A Peripheral Nerves Conditions DBQ was also completed and noted a diagnosis of left ulnar sensory neuropathy.  In the provided opinion, the examiner referenced "bilateral shoulder bicipital tendonitis secondary to mild degenerative joint disease."  The examiner provided a negative direct service connection opinion that "[t]he condition claimed was less likely than not...incurred in or caused by the claimed in-service injury, event or illness."  The examiner's rationale was as follows: 

The current left shoulder trapezius myositis is part and parcel of the already service connected cervical strain.  The left shoulder bicipital tendonitis is less likely related to military service due to the av[a]ilable [service treatment records] are silent about any shoulder joint condition and as per Veteran the pain started in 2005.  Veteran has bilateral condition and it is at least as likely related to mild degenerative changes of the joint; which is related to the natural wear and tear of the joint.

Upon review, the provided opinion addressed direct service connection as related to the diagnosis of bilateral bicipital tendonitis (presumably the same or similar condition as the rotator cuff tendinopathy noted by the March 2013 Shoulder and Arm Conditions DBQ) and as to the newly diagnosed condition of bilateral arthritis.  The provided opinion, however, did not address direct service connection with respect to the diagnosis of left lateral epicondylitis or address secondary service connection with respect to the diagnoses of left lateral epicondylitis, left bicipital tendonitis (or rotator cuff tendinopathy) or arthritis of the left shoulder.  As such, the provided opinion did not substantially comply with the May 2015 Board remand and did not address all medical issues that have been raised by the record.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board emphasizes that when the Veteran initially filed a claim in May 2007 for entitlement to service connection for left ulnar neuropathy, he specifically referenced the issue of secondary service connection with respect to his cervical condition.  As such, the Board concludes that remand is required for an additional VA opinion, as outlined further in the remand directives below.    

Separate, Compensable Rating for Bilateral Trapezius and Shoulder Pain

By way of background, a January 2004 rating decision granted entitlement to service connection for cervical strain with spasm and limitation of motion and assigned a 20 percent disability rating, effective January 2002.  In August 2011, the Veteran filed a claim for "bilateral tra[p]ezius and shoulder pain [secondary service-connected] cervical disability."  A December 2012 rating decision continued the assigned 20 percent disability rating for the Veteran's service-connected cervical strain, but the accompanying codesheet recharacterized the Veteran's service-connected disability as "cervical strain with bilateral trapezius and shoulder pain."  The accompanying January 2013 notification letter referenced a November 2011 VA opinion as indicating that the "bilateral trapezius and shoulder pain is at least as likely as not proximately due to or the result of your cervical strain" and stated that "[h]owever, as this disability does not warrant a separate compensable evaluation, it will be evaluated with your service connected cervical strain."  The Veteran filed a notice of disagreement in March 2013 as to this rating decision and stated with respect to bilateral trapezius and shoulder pain that "[t]his issue must be considered separate from my service connected Cervical Strain...there is plenty evidence to warrant at least a 10 percent evaluation for each trapezius and shoulder condition."  

The Board characterized this issue in the May 2015 remand as entitlement to a separate, compensable rating for bilateral trapezius and shoulder pain.  Regarding this issue, the remand stated that "the Board finds that this issue could be significantly impacted by the resolution of the claim for service connection for a left upper extremity disability, claimed as left ulnar neuropathy.  Therefore, this issue must be deferred pending resolution of the service connection claim" and cited to Harris v. Derwinski, 1 Vet. App. 180 (1991).  In light of the prior Board finding, the issue of entitlement to a separate, compensable rating for bilateral trapezius and shoulder pain is inextricably intertwined with the left upper extremity disability claim being remanded and remand is therefore also required for the claim for entitlement to a separate, compensable rating for bilateral trapezius and shoulder pain.

In addition, the Board also finds that an additional VA opinion is required while on remand.  The May 2015 Board remand directives instructed that "[t]he examiner should also reconcile the upper left extremity diagnoses...and specify which symptoms are associated with each of the disorder(s)."  The July 2015 VA opinion provided information regarding symptoms associated with left ulnar neuropathy (noted to be numbness), left lateral epicondylitis (noted to be pain in the lateral aspect of the elbow) and bilateral shoulder bicipital tendonitis secondary to mild degenerative joint disease (noted as causing limitations in repetitive above shoulder level activities and limited chores such as painting, washing the car or mowing).  Crucially, however, information was not provided regarding the symptoms associated with the service-connected cervical strain with bilateral trapezius and shoulder pain.  

The Board notes that this condition has been rated under Diagnostic Code 5237 (Lumbosacral or cervical strain) during the appeal period.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides for ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The Board notes that generally the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided; however, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  See 38 C.F.R. § 4.14 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this regard, while on remand, an additional opinion must address what symptoms are associated with the service-connected cervical strain with bilateral trapezius and shoulder pain.  Of specific interest is whether any symptoms associated with such result in any functional impairment beyond the cervical spine.  For example, various examination reports (to include the July 2015 Shoulder and Arm Conditions DBQ) have noted reduced range of motion findings for the Veteran's shoulders, but it is not clear if any such reduced range of motion is attributable to the Veteran's service-connected condition (as opposed to any other currently non-service connected left upper extremity disabilities).  

All Issues

The most recent VA treatment records of record are dated in November 2015; on remand, all outstanding VA treatment records must be obtained.

In addition, various references are included in the record to the Veteran obtaining private medical care.  For example, a September 2015 VA treatment note stated that the Veteran reported that "he continues having shoulder rehabilitation therapy with poor results.  He was referred to an orthopedic surgeon."  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or to complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2015) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional information regarding the impact his service-connected headaches have or may have on his ability to work.  The Veteran should be informed that any employment records that may exist documenting any such impact, to include records such as sick leave records or records of any leave without pay, would be probative evidence.

2.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from November 2015).

3.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).

4.  After completing the above development outlined in items 2 and 3 to the extent possible, obtain a VA opinion from the medical professional who provided the July 2015 VA opinion.  If this medical professional is not available, obtain an opinion from another appropriate medical professional.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that left lateral epicondylitis had its clinical onset during active service or is related to any in-service disease, event, or injury, to include an in-service fall down stairs (which was referenced by the July 2015 Arm and Shoulders DBQ).

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that left lateral epicondylitis, left bicipital tendonitis (or rotator cuff tendinopathy) or arthritis of the left shoulder is due to or caused by the Veteran's service-connected cervical strain with bilateral trapezius and shoulder pain.

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that left lateral epicondylitis, left bicipital tendonitis (or rotator cuff tendinopathy) or arthritis of the left shoulder is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected cervical strain with bilateral trapezius and shoulder pain.

d.  What symptoms are associated with the service-connected cervical strain with bilateral trapezius and shoulder pain?  Of specific interest is whether any symptoms associated with such result in any functional impairment beyond the cervical spine.  For example, various examination reports (to include the July 2015 Shoulder and Arm Conditions DBQ) have noted reduced range of motion findings for the Veteran's shoulders.  If certain symptomatology cannot be dissociated from one left upper extremity disability or another, the medical professional should so state.

While review of the entire claims folder is required, attention is invited to the a December 2011 private medical statement from Hospital Del Maestro that stated that the Veteran had severe myositis of the trapezius, that this "is responsible for most of his symptoms" and noted symptoms as including cervical pain, bilateral shoulder stiffness and upper extremity irradiation of pain.  

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




